DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20140240690 A1 ) in view of Rogan (US 20140368807 A1) and Siewerdsen et al. (US 20140079338 A1).
Regarding claims 9 and 16, Newman discloses a method and a computer program (para. 0048, 0050) for practicing the method, comprising: receiving a dataset 
Newman does not mention explicitly: said 3D space is a voxel space; said perturbation of one or more perturbations comprising a magnitude.
Rogan discloses operating a system of LiDAR-based for detecting movement of various objects (e.g. object motion tracking and speed estimation techniques and devices) comprising: translating lidar points (214) of respective point clouds (210) to 3D 
It would have been obvious to one of ordinary skill in the art to implement the features of using a voxel space, and identifying occupied voxels in the voxel space, as taught by Rogan into the invention of Newman, with the motivation and expected benefit of performing precise sensor calibration when a vehicle is in a region of interest in the real world (Rogan, Abstract).
Siewerdsen teaches a method of transforming (i.e., registration) sensor data to a specified space (para. 0011, 0028), wherein said transforming comprises perturbing sensor data with a perturbation in magnitude (para. 0044, 0047-0048, by inherency, the iterative intensity matching process that overcomes errors associated with image intensity mismatch must include a process of perturbing sensor data with a perturbation in magnitude).
Since Newman teaches the general condition of introducing extrinsic calibration parameters (para. 0053, 0056, 0061), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siewerdsen’s teaching of perturbing sensor data with a perturbation in magnitude into the calibrating/perturbing process of Newman/Rogan combination to arrive at the claimed invention. Doing so would allows progressively more refined and robust output of the transforming process (Siewerdsen, para. 0047). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. 

Regarding claim 11, Newman discloses: the at least one of the first sensor data or the second sensor data is perturbed based at least in part on a set of perturbations (para. 0053, 0056, 0061).
Regarding claim 13, Newman discloses: calibrating at least one of the first sensor or the second sensor based at least in part on the transform (para. 0033, 0051).
Regarding claim 14, Newman in view of Rogan teaches all the limitation of the parent claim 9 as discussed above. Newman does not but Rogan teaches: translating lidar points (214) of respective point clouds (210) to voxel space based at least in part on a set of perturbations (e.g., dispersal of the laser over distance), and determining a size of voxels in the voxel space, wherein each perturbation in the set of perturbations is based at least in part on the size of the voxels (para. 0034).  
It would have been obvious to one of ordinary skill in the art to modify the invention of Newman by implementing the features of the perturbations such that the magnitude of each perturbation is based at least in part on a voxel size of individual voxels in the voxel space as taught by Rogan, with the motivation and expected benefit of performing precise sensor calibration when a vehicle is in a region of interest in the real world (Rogan, Abstract).
Regarding claim 15, Newman does not but Siewerdsen teaches: wherein individual perturbation of the set of perturbations comprises a magnitude with respect to 
Regarding claim 17, Newman discloses: calibrating at least one of the first sensor or the second sensor based at least in part on the transform (para. 0033, 0051).
Regarding claim 18, Newman discloses: wherein: the at least one orientation dimension corresponds to at least one of a pitch, a roll, or a yaw; and the at least one directional dimension correspond to at least one of an X-axis, a Y-axis, or a Z- axis (para. 0058, 0084).  
Regarding claim 19, Newman discloses: perturbing the at least one of the first sensor data or the second sensor data in the at least one directional dimension or the at least one orientation dimension comprises modifications to two or three dimensions simultaneously (para. 0037, 0053, 0056, 0061).  
Regarding claim 20, Newman in view of Rogan renders it obvious: wherein a magnitude of the transform is based at least in part on a voxel size of individual voxels in the voxel space (see discussion for claim 14 above).


Allowable Subject Matter
5.	Claims 1-8 are allowed.
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-8 is the inclusion of the limitations that: the one or more processors is configured to: calculate a residual value of the voxel space associated with each perturbation applied to the first sensor or the second sensor; and determine an optimized pose of the first sensor or the second sensor based at least in part on an optimized residual value of the voxel space, the optimized residual value corresponding to the transform associated with one of the set of perturbations. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claim 12 is the inclusion of the limitations of: receiving a first indication that the vehicle is at a reference point at a first time; based at least in part on the first indication, capturing the first dataset comprising a first representation of an environment proximate to the reference point; receiving a second indication that the vehicle is at the reference point at a second time; and based at least in part on the second indication, capturing a second dataset comprising a second representation of the environment proximate to the reference point; wherein iteratively .

Response to Arguments
8.	Applicant's arguments with respect to claims 9-11 and 13-20 have been fully considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864